DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16738921 received on 1/4/2021. Claims 1, 6, 13 and 19 are cancelled. Claims 2, 7-9, 14-16 and 20-21 are amended. Claims 3-5, 10-12 and 17-18 are previously presented. Claims 2-5, 7-12, 14-18 and 20-21 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 1/4/2021, with respect to 2, 9 and 16 have been fully considered and are persuasive.  The rejection of claims 2, 9 and 16 has been withdrawn. 
Allowable Subject Matter
Claims 2-5, 7-12, 14-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a computer-implemented method comprising: obtaining, via at least one processor, a product network having one or more decision price sets, the product network having one or more price families having one or more products; defining a set of revenue-profit weights; selecting a weight from the set of revenue-profit weights; generating a price-optimized solution set by optimizing the one or more decision price set of the product network based on the selected weight; outputting the price-optimized solution set as a frontier curve; generating a revenue-profit value for the product network based on the one or more decision prices and the selected weight; generating a value-plus-constraint for the product network based on the decision prices and the selected weight; determining a penalty value, the penalty value based on each decision price of the one or more decision prices that violated a flexible business rule and the revenue-profit value; updating the value-plus-constraint based on the penalty value; and for one or more decision prices of the decision prices that violated the flexible business rules, determining one or more price changes (claim 2); nor a system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887